Title: To George Washington from John Mitchell, 3 November 1778
From: Mitchell, John
To: Washington, George


  
    Dear Sir
    Philada 3d November 1778
  
I have the honor of your Excellency favor of the 26th past. have inform’d Mrs Montgomery that you wou’d not want her Carriage it has been no loss to her waiting your Answer. am extreamly sorry the large Bowl was broke, if I can procure an Other will send it as carefully as possible, Shou’d the Trunks prove too large when you see them will indavour to procure smaller. have sent four Table Cloths last Week, & by the bearer have sent three more, and a Bear Skin to Cover Your Excellencys Led Horse Saddle & furniture it is large & the best I cou’d procure, I request the favor of your Excellencys Acceptance of it, wch will do me honor.
I hope when Mrs Washington comes to this City she will honor Mrs Mitchell with her Company. it will be no inconvenience let her stay be long or short, the longer the more agreeable & the greater pleasure it will give us—if any thing is wanting from this to compleat the Carriage it will give me pleasure to procure it & forward it to Virginia.
I have enclosed the three last papers, this day there is an Accot of St Vincents being taken by the French. the report seems to be so well founded as to gain General belief, most Gentlemen here think the Enemy mean to Evacuate New York this fall but as we are Situated we can depend on Nothing certain but what comes from you. I have the honor to be with great respect Your Excellency’s Most Obedt & most hume Servt

  Jno. Mitchell

  
there is four more larger Table Cloths to go to your Excellency this Week.
  
 